179 S.E.2d 870 (1971)
10 N.C. App. 739
Lorraine G. COBB
v.
Marshall L. COBB.
No. 7110DC29.
Court of Appeals of North Carolina.
March 31, 1971.
*871 Vaughan S. Winborne, Raleigh, for plaintiff appellant.
Harris, Poe, Cheshire & Leager by W. Brian Howell, Raleigh, for defendant appellee.
VAUGHN, Judge.
Plaintiff has elected not to bring forward any of the evidence admitted in the custody hearing before Judge Preston. It is presumed therefore that the court's findings are supported by competent evidence, and the same are conclusive on this appeal. The findings are sufficient to support the judgment. All of the plaintiff's assignments *872 of error that were properly brought forward on appeal have been carefully considered and are found to be without merit.
Affirmed.
BROCK and MORRIS, JJ., concur.